Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Interview Summary
Applicant’s representative, John Mrozinski Jr., was contacted on April 2, 2021 and April 6, 2021 to resolve the §101, §112 and §103 rejections of record in this case in which Applicant has requested expedited prosecution but no response to any voice mail messages was received. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed recitation is considered a use without setting forth any steps substantial steps in the process of using the product. This results in an improper process claim under 35 U.S.C §101.  The limitation “as starting materials in the production of polyurethane” is not considered a substantial step as it is nothing more than the containers of the polyisocyanate sitting on a shelf or in storage.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 11 recites multiple “particularly preferred” water content ranges in the same claim with broader range of water content.  This broad then narrower recitation of water content ranges renders the claim indefinite as one of ordinary skill is not reasonable suggested on whether the preference is required or merely exemplary of the remainder of the claim, and therefore not required.  Examiner recommends changing each “particularly preferred” to “or”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 13 recite limitations which are considered a process of using without setting forth any steps substantial steps in the process of using the product.  Therefore it is indefinite as to what is actually required to meet the claim, or in other words infringe on the claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how the use 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. 20080300338).
	Claim 15 is a product by process claim which involves the optional scope of curing by the action of heat.  As detailed in the below Allowable Subject matter section, Applicant’s data demonstrates the polyisocyanates made with an aminosulfonic acid component which has a water content of 0.05 to 1.5 % by weight prior to reaction results in polyisocyanates with better emulsifiability in the coating compositions.  However, the as-filed specification is silent on the effect of this better emulsifiability on the resulted cured coating film which scope is encompassed by the optional cured by heat limitation of Claim 15.  As such, there is no evidence to suggest one of ordinary skill in the art would be able to determine a substantial difference in the cured coatings of Wagner compared to the cured coatings of the claimed invention.  In other words, the structure of the cured coatings of Wagner made from polyisocyanates with water content ranges overall of less than 5% (¶[00174]), which encompasses any of the individual components including the aminosulfonic acids used to be in less than 5% water content range also, compared to Applicant’s claimed process and resulting polyisocyanate coating compositions.  Simply because the starting polyisocyanate material is patently distinct (via the water content limitation) does not necessarily mean the resulting cured product is necessarily different or distinct as the emulsifiability is a property of the aqueous starting coating solution and there is no evidence there is any meaningful distinct to be made when the solvent (water) is removed in the coating process rendering the emulsifiability property moot.

	Wagner does not exemplify Polyisocyanate C in a cured coating composition and does not specifically teach the amount of water content in the 3-(cyclohexylamino) propanesulfonic acid.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Wagner by using Polyisocyanate C in a coating compositions which is ultimately thermally cured on a substrate because Wagner exemplifies Polyisocyanate C as a suitable polyisocyanate to use in a coating and also teaches a method of thermally curing such a coating composition comprising it on a substrate.  One of ordinary skill in the art would have been motivated to use a Polyisocyanate C made under anhydrous conditions such that the amount of water in the reaction medium in making the polyisocyanate is less than 1 wt% because Wagner specifically teaches anhydrous conditions for the reaction and particularly prefers such conditions to be less than 1 wt%.  This would have lead one of ordinary skill in the art to choose any and all components including the 3-(cyclohexylamino) propanesulfonic acid to have less than 1 wt% of water content in order to logically meet the particularly preferred anyhydrous requirement of Wagner discussed above.
	Therefore, Wagner as detailed above meets the substrate coated with a heat cured coating composition of Claim 1 (ultimately) as recited by Claim 15.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.   
Allowable Subject Matter
Claims 1-10, 12 and 14 are allowed. Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The closest prior art is Wagner (U.S. 20080300338) which teaches polyisocyanates made using aminosulfonic acids components under anhydrous conditions.  (See ¶[0174], ¶[0258] and ¶[0270]) Wagner’s anhydrous conditions are 5 wt% or less, most preferred 1 wt% or less, for the entire reaction mixture.  While it is logical that all or some of the components including the aminosulfonic acid would have water content in the above ranges, Applicant data demonstrates the specific range of 0.01 to 1.5 wt% of water in the aminosulfonic acid component results in aqueous polyisocyanates which have better emulsifiability in the resulting coating compositions compared to outside either end of this range.  As such a nexus between the claimed invention and the demonstration of unexpected results is present by virtue of the water content recitation and the demonstration is considered probative of what would be reasonably expected from the broader scope of A, B, C, D and E recited.  This is sufficient to overcome an obviousness rejection using Wagner.
Carlson (U.S. 3,998,871, 3,998,870 and 3,993,614) are cited as relevant prior art which teach making sulfonated polyisocyanates for polyurethane coating compositions but as with Wagner as silent on the water content of the aminosulfonic acid portion of the polyisocyanate reaction mixture. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766